Gustavo




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 25, 2014

                                       No. 04-14-00235-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                      Gustavo MARTINEZ,
                                            Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. CC341867
                       The Honorable Michael La Hood, Judge Presiding

                                          ORDER
        After the trial court granted the defendant’s motion to suppress, the State timely filed a
written request for finding of fact and conclusions of law. The court of criminal appeals held in
State v. Cullen that, “upon request of the losing party on a motion to suppress evidence, the trial
court shall state its essential findings. By ‘essential findings’ we mean that the trial court must
make findings of fact and conclusions of law adequate to provide an appellate court with a basis
upon which to the review the trial court’s application of the law to the facts.” State v. Cullen, 195
S.W.3d 696, 699 (Tex. Crim. App. 2006). We have reviewed the clerk’s record and the
reporter’s record to determine if the trial court made the requested findings and conclusions. See
id. (holding findings and conclusions need to be recorded in some way, whether written out and
filed by the trial court, or stated on the record at the hearing). No findings of fact or conclusions
of law related to the motion to suppress appear in the appellate record.

        The State has filed a motion to abate the appeal to permit the trial court to make the
requested findings of fact and conclusions of law. TEX. R. APP. P. 44.4; State v. Elias, 339
S.W.3d 667, 680 (Tex. Crim. App. 2011) (when timely request for findings of fact and
conclusions of law was made, appellate court must abate the appeal and remand case to trial
court). The State’s motion is GRANTED.

        Accordingly, this appeal is ABATED, and the trial court is ORDERED to make findings
of fact and conclusions of law with respect to the motion to suppress within thirty (30) days from
the date of this order. The findings of fact and conclusions of law may be in the form of written
findings or oral findings made at a hearing in open court with all counsel present. If the trial
court makes written findings, we ORDER the trial court clerk to prepare and file a supplemental
clerk’s record containing the trial court’s written findings on or before the fifteenth (15th) day
from the date of the trial court’s findings. If the trial court makes oral findings on the record in
open court, we ORDER the court reporter to prepare and file a supplemental reporter’s record of
the hearing on or before the fifteenth (15th) day from the date of the hearing. All appellate
deadlines are suspended pending further order of this court.

        The Clerk of this court is instructed to serve a copy of this order on the trial court, the
trial court clerk, the court reporter, and all counsel.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court